
	
		I
		111th CONGRESS
		2d Session
		H. R. 5486
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2010
			Mr. Levin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for small business job creation, and for other
		  purposes.
	
	
		VTax
			 provisions
			500.Short title;
			 etc
				(a)Short
			 titleThis title may be cited
			 as the Small Business Jobs Tax Relief
			 Act of 2010.
				(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this title an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
				(c)Table of
			 contentsThe table of contents for this title is as
			 follows:
					
						Sec. 500. Short title; etc.
						Subtitle A—Small business tax incentives
						Part 1—General provisions
						Sec. 501. Temporary exclusion of 100 percent of gain on certain
				small business stock.
						Part 2—Limitations and reporting on certain penalties
						Sec. 511. Limitation on penalty for failure to disclose certain
				information.
						Sec. 512. Annual reports on penalties and certain other
				enforcement actions.
						Part 3—Other provisions
						Sec. 521. Increase in amount allowed as deduction for start-up
				expenditures.
						Sec. 522. Nonrecourse small business investment company loans
				from the Small Business Administration treated as amounts at risk.
						Sec. 523. Benefits under the Small Business Borrower Assistance
				Program excluded from gross income.
						Subtitle B—Revenue provisions
						Sec. 531. Required minimum 10-year term, etc., for grantor
				retained annuity trusts.
						Sec. 532. Crude tall oil ineligible for cellulosic biofuel
				producer credit.
						Sec. 533. Time for payment of corporate estimated
				taxes.
					
				ASmall business tax
			 incentives
				1General
			 provisions
					501.Temporary
			 exclusion of 100 percent of gain on certain small business stock
						(a)In
			 generalSubsection (a) of
			 section 1202 is amended by adding at the end the following new
			 paragraph:
							
								(4)Special 100
				percent exclusionIn the case
				of qualified small business stock acquired after March 15, 2010, and before
				January 1, 2012—
									(A)paragraph (1)
				shall be applied by substituting 100 percent for 50
				percent,
									(B)paragraph (2)
				shall not apply, and
									(C)paragraph (7) of
				section 57(a) shall not
				apply.
									.
						(b)Conforming
			 amendmentsParagraph (3) of section 1202(a) is amended—
							(1)by striking
			 after the date of the enactment of this paragraph and before January 1,
			 2011 and inserting after February 17, 2009, and before March 16,
			 2010; and
							(2)by striking
			 Special rules for 2009 and
			 2010 in the heading and inserting
			 Special 75 percent
			 exclusion.
							(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after March 15, 2010.
						2Limitations and
			 reporting on certain penalties
					511.Limitation on
			 penalty for failure to disclose certain information
						(a)In
			 generalSubsection (b) of
			 section 6707A is amended to read as follows:
							
								(b)Amount of
				penalty
									(1)In
				generalExcept as otherwise
				provided in this subsection, the amount of the penalty under subsection (a)
				with respect to any reportable transaction shall be 75 percent of the decrease
				in tax shown on the return as a result of such transaction (or which would have
				resulted from such transaction if such transaction were respected for Federal
				tax purposes).
									(2)Maximum
				penaltyThe amount of the penalty under subsection (a) with
				respect to any reportable transaction for any taxable year shall not
				exceed—
										(A)in the case of a
				listed transaction, $200,000 ($100,000 in the case of a natural person),
				or
										(B)in the case of any
				other reportable transaction, $50,000 ($10,000 in the case of a natural
				person).
										(3)Minimum
				penaltyThe amount of the penalty under subsection (a) with
				respect to any transaction for any taxable year shall not be less than $10,000
				($5,000 in the case of a natural
				person).
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to penalties
			 assessed after December 31, 2006.
						512.Annual reports on
			 penalties and certain other enforcement actions
						(a)In
			 generalThe Commissioner of
			 Internal Revenue, in consultation with the Secretary of the Treasury, shall
			 submit to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate an annual report on the penalties
			 assessed by the Internal Revenue Service during the preceding year under each
			 of the following provisions of the Internal Revenue Code of 1986:
							(1)Section 6662A
			 (relating to accuracy-related penalty on understatements with respect to
			 reportable transactions).
							(2)Section 6700(a)
			 (relating to promoting abusive tax shelters).
							(3)Section 6707
			 (relating to failure to furnish information regarding reportable
			 transactions).
							(4)Section 6707A
			 (relating to failure to include reportable transaction information with
			 return).
							(5)Section 6708
			 (relating to failure to maintain lists of advisees with respect to reportable
			 transactions).
							(b)Additional
			 informationThe report required under subsection (a) shall also
			 include information on the following with respect to each year:
							(1)Any action taken
			 under section 330(b) of title 31, United States Code, with respect to any
			 reportable transaction (as defined in section 6707A(c) of the Internal Revenue
			 Code of 1986).
							(2)Any extension of
			 the time for assessment of tax enforced, or assessment of any amount under such
			 an extension, under paragraph (10) of section 6501(c) of the Internal Revenue
			 Code of 1986.
							(c)Date of
			 reportThe first report required under subsection (a) shall be
			 submitted not later than December 31, 2010.
						3Other
			 provisions
					521.Increase in amount
			 allowed as deduction for start-up expenditures
						(a)In
			 generalSubsection (b) of
			 section 195 is amended by adding at the end the following new paragraph:
							
								(3)Increased
				limitation for taxable years beginning in 2010 or 2011In the case of any taxable year beginning
				in 2010 or 2011, paragraph (1)(A)(ii) shall be applied—
									(A)by substituting
				$20,000 for $5,000, and
									(B)by substituting
				$75,000 for
				$50,000.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						522.Nonrecourse small
			 business investment company loans from the Small Business Administration
			 treated as amounts at risk
						(a)In
			 generalSubparagraph (B) of
			 section 465(b)(6) is amended to read as follows:
							
								(B)Qualified
				nonrecourse financingFor
				purposes of this paragraph—
									(i)In
				generalThe term qualified nonrecourse financing
				means any financing—
										(I)which is qualified
				real property financing or qualified SBIC financing,
										(II)except to the
				extent provided in regulations, with respect to which no person is personally
				liable for repayment, and
										(III)which is not
				convertible debt.
										(ii)Qualified real
				property financingThe term qualified real property
				financing means any financing which—
										(I)is borrowed by the taxpayer with respect to
				the activity of holding real property,
										(II)is secured by
				real property used in such activity, and
										(III)is borrowed by the taxpayer from a
				qualified person or represents a loan from any Federal, State, or local
				government or instrumentality thereof, or is guaranteed by any Federal, State,
				or local government.
										(iii)Qualified SBIC
				financingThe term qualified SBIC financing means
				any financing which—
										(I)is borrowed by a
				small business investment company (within the meaning of section 301 of the
				Small Business Investment Act of 1958), and
										(II)is borrowed from,
				or guaranteed by, the Small Business Administration under the authority of
				section 303(b) of such
				Act.
										.
						(b)Conforming
			 amendmentsSubparagraph (A) of section 465(b)(6) is
			 amended—
							(1)by striking
			 in the case of an activity of holding real property,; and
							(2)by striking
			 which is secured by real property used in such activity.
							(c)Effective
			 dateThe amendments made by this section shall apply to loans and
			 guarantees made after the date of the enactment of this Act.
						523.Benefits under the
			 Small Business Borrower Assistance Program excluded from gross income
						(a)In
			 generalPart III of
			 subchapter B of chapter 1 is amended by adding at the end the following new
			 section:
							
								139F.Benefits under
				the Small Business Borrower Assistance Program
									(a)In
				generalGross income shall
				not include any amount paid on behalf of a borrower by the Administrator of the
				Small Business Administration under the Small Business Borrower Assistance
				program established under section 402 of the Small Business Assistance Fund Act
				of 2010 (as in effect immediately after the date of the enactment of such
				Act).
									(b)Denial of double
				benefitNotwithstanding any
				other provision of this subtitle, with respect to the person for whose benefit
				a payment described in subsection (a) is made—
										(1)InterestNo
				deduction shall be allowed for interest to the extent the liability for such
				interest is covered by such payment.
										(2)Payments of
				principalIf any payment is applied to reduce the principal of
				the loan to which such payment relates—
											(A)Allocation among
				financed expendituresSuch payment shall be allocated pro rata
				among the expenditures financed with such loan.
											(B)Credits and
				deductible expensesNo deduction or credit shall be allowed for,
				or by reason of, any such expenditure to the extent of the amount of the
				payment allocated to such expenditure under subparagraph (A).
											(C)Adjustment of
				basisThe adjusted basis of any property acquired with such
				expenditure shall be reduced to the extent of the amount of the payment
				allocated to such expenditure under subparagraph
				(A).
											.
						(b)Clerical
			 amendmentsThe table of
			 sections for part III of subchapter B of chapter 1 is amended by adding at the
			 end the following new item:
							
								
									Sec. 139F. Benefits under the Small Business Borrower
				Assistance
				Program.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of the enactment of this Act.
						BRevenue
			 provisions
				531.Required minimum
			 10-year term, etc., for grantor retained annuity trusts
					(a)In
			 generalSubsection (b) of
			 section 2702 is amended—
						(1)by redesignating
			 paragraphs (1), (2) and (3) as subparagraphs (A), (B), and (C), respectively,
			 and by moving such subparagraphs (as so redesignated) 2 ems to the
			 right;
						(2)by striking
			 For purposes of and inserting the following:
							
								(1)In
				generalFor purposes
				of
								; 
						(3)by striking
			 paragraph (1) or (2) in paragraph (1)(C) (as so redesignated)
			 and inserting subparagraph (A) or (B); and
						(4)by adding at the
			 end the following new paragraph:
							
								(2)Additional
				requirements with respect to grantor retained annuitiesFor
				purposes of subsection (a), in the case of an interest described in paragraph
				(1)(A) (determined without regard to this paragraph) which is retained by the
				transferor, such interest shall be treated as described in such paragraph only
				if—
									(A)the right to
				receive the fixed amounts referred to in such paragraph is for a term of not
				less than 10 years,
									(B)such fixed
				amounts, when determined on an annual basis, do not decrease relative to any
				prior year during the first 10 years of the term referred to in subparagraph
				(A), and
									(C)the remainder
				interest has a value greater than zero determined as of the time of the
				transfer.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.
					532.Crude tall oil
			 ineligible for cellulosic biofuel producer credit
					(a)In
			 generalClause (iii) of
			 section 40(b)(6)(E) is amended—
						(1)by striking
			 or at the end of subclause (I),
						(2)by striking the
			 period at the end of subclause (II) and inserting , or,
						(3)by adding at the
			 end the following new subclause:
							
								(III)such fuel has an acid number greater than
				25.
								,
				and
						(4)by striking
			 unprocessed in the heading and inserting
			 certain.
						(b)Effective
			 dateThe amendment made by this section shall apply to fuels sold
			 or used on or after January 1, 2010.
					533.Time for payment of
			 corporate estimated taxesThe
			 percentage under paragraph (2) of section 561 of the Hiring Incentives to
			 Restore Employment Act in effect on the date of the enactment of this Act is
			 increased by 7.75 percentage points.
				
